Case 1:21-cv-02067-JPH-MPB Document 7 Filed 08/16/21 Page 1 of 4 PageID #: 20




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

DAN GRIGGS,                                     )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )    No. 1:21-cv-02067-JPH-MPB
                                                )
WALMART,                                        )
                                                )
                           Defendant.           )

                                         ORDER

        Mr. Griggs filed a complaint against Wal-Mart for damages relating to an

incident that took place in the Wal-Mart parking lot. Dkt. 4. But that

complaint fails to state a claim upon which relief may be granted. See id. Mr.

Griggs has also not paid the filing fee or filed a motion to proceed in forma

pauperis.

                                             I.
                                        Filing Fee

        Mr. Griggs has filed his complaint without paying the filing fee or

demonstrating that he lacks the financial ability to do so. He SHALL either pay

the $402 filing fee or seek leave to proceed in forma pauperis by September 17,

2021.

                                            II.
                                        Screening

   A. Screening standard

        The Court has the inherent authority to screen Mr. Griggs' complaint.

Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) ("[D]istrict courts have the


                                            1
Case 1:21-cv-02067-JPH-MPB Document 7 Filed 08/16/21 Page 2 of 4 PageID #: 21




power to screen complaints filed by all litigants, prisoners and non-prisoners

alike, regardless of fee status."). The Court may dismiss claims within a

complaint that fail to state a claim upon which relief may be granted. See id.

In determining whether the complaint states a claim, the Court applies the

same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal,

            [the] complaint must contain sufficient factual matter,
            accepted as true, to state a claim for relief that is
            plausible on its face. A claim has facial plausibility
            when the plaintiff pleads factual content that allows the
            court to draw the reasonable inference that the
            defendant is liable for the misconduct alleged.

      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are

construed liberally and held to a less stringent standard than formal pleadings

drafted by lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

   B. The complaint

      Mr. Griggs alleges that he was approached in a Wal-Mart parking lot by a

Wal-Mart employee and four Indianapolis Metropolitan Police Department

("IMPD") officers, arrested, taken inside the Wal-Mart, and forced to watch

disturbing footage of his fiancé with another man. Dkt. 4. Mr. Griggs is suing

Wal-Mart for "failure to protect, sexual deviance, torture, unlawful detention,

and battery." Id. at 1.

      The Court understands this action as brought under 42 U.S.C. § 1983.

To state a claim under § 1983, a plaintiff must allege the violation of a right



                                         2
Case 1:21-cv-02067-JPH-MPB Document 7 Filed 08/16/21 Page 3 of 4 PageID #: 22




secured by the Constitution or laws of the United States and must show that

the alleged deprivation was committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42, 48 (1988). "[T]he first step in any [§ 1983]

claim is to identify the specific constitutional right infringed." Albright v. Oliver,

510 U.S. 266, 271 (1994). With respect to his claims for sexual deviance,

torture, and battery, Mr. Griggs has not alleged a "specific constitutional right

infringed." Id. These are crimes which do not provide him a private right of

action.

      With respect to his claims for failure to protect and unlawful detention,

Mr. Griggs has not alleged that the deprivation was committed by a person

acting under color of state law. "[A]cting under color of state law requires that

the defendant in a § 1983 action have exercised power possessed by virtue of

state law and made possible only because the wrongdoer is clothed with the

authority of state law." West, 487 U.S. at 48. The only named defendant in

this case is Wal-Mart. Wal-Mart is not a state actor, it is a private entity. And

Mr. Griggs has not alleged that "the state effectively transfer[ed] authority" to

Wal-Mart. Wilson v. McRae's, Inc., 413 F.3d 692, 693 (7th Cir. 2005).

      Also, Mr. Griggs has not identified the four IMPD officers he alleges were

involved in the incident. Any claim against these officers cannot proceed

because "it is pointless to include anonymous defendants in federal court; this

type of placeholder does not open the door to relation back under Fed. R. Civ.

P. 15, nor can it otherwise help the plaintiff." Wudtke v. Davel, 128 F.3d 1057,

1060 (7th Cir. 1997) (internal citations omitted).

                                          3
Case 1:21-cv-02067-JPH-MPB Document 7 Filed 08/16/21 Page 4 of 4 PageID #: 23




                                      III.
                                   Conclusion

      Mr. Griggs SHALL either pay the $402 filing fee or seek leave to proceed

in forma pauperis by September 17, 2021.

      Mr. Griggs shall also have until September 17, 2021, to show cause

why his claims should not be dismissed for failure to state a claim. See

Thomas v. Butts, 745 F.3d 309, 313 (7th Cir. 2014) (directing district courts to

"first fir[e] a warning shot" before dismissing a complaint) (citation omitted).

Failure to do so by that deadline will result in dismissal of this action without

further notice.

      The clerk shall include a form motion to proceed in forma pauperis and a

form civil complaint with Mr. Griggs' copy of this order.

SO ORDERED.
Date: 8/16/2021



Distribution:

DAN GRIGGS
4067 Woodshire Place
Clayton, IN 46118




                                         4
